979 So. 2d 1211 (2008)
MIAMI DADE COLLEGE, f/k/a Miami Dade Community College, Florida, Petitioner,
v.
TURNBERRY INVESTMENTS, INC., et al., Respondents.
No. 3D07-2721.
District Court of Appeal of Florida, Third District.
April 30, 2008.
Clyne & Associates, P.A., and Reginald J. Clyne, Miami and Noel F. Johnson, Coral Gables, for petitioner.
Larson and Jones and Steven L. Jones, Miami Shores, for respondents.
Before GREEN, ROTHENBERG, and SALTER, JJ.
PER CURIAM.
We grant the petition for writ of prohibition challenging the trial court's order denying the Petitioner's motion to disqualify the trial judge. The motion was legally sufficient. Fla. R. Jud. Admin. 2.330. Here, as in NRD Investments, Inc. v. Velazquez, 965 So. 2d 304 (Fla. 3d DCA 2007), the judge's expression of displeasure with the case, his extemporaneous exchange with counsel and prognostication in open court that the Petitioner would lose the property and afford Respondents a profit, were sufficient to instill the fear that Petitioner would not receive a fair and impartial trial. Enter. Leasing Co. v. Jones, 789 So. 2d 964, 968 (Fla.2001)(standard for determining whether motion is legally sufficient is whether facts alleged place reasonably prudent person in fear of not receiving a fair trial); Valdes-Fauli v. *1212 Valdes-Fauli, 903 So. 2d 214, 217 (Fla. 3d DCA 2005)(judge calling wife in dissolution case "alimony drone" sufficient to place her in fear of not receiving fair trial).
Very recently, this court reached a similar conclusion. Grandview Palace Condominium Association, Inc. v. City of North Bay Village, 974 So. 2d 1170 (Fla. 3d DCA 2008). There, the trial court "(1) announced in open court that he did not trust representatives of the developer; (2) threatened to jail anyone who opposed Marlin's actions; and (3) stated that he had no concern for the financial consequences of his rulings." Id. at 1171. That case granted prohibition, disqualifying the trial judge. We hold that prohibition should be granted here, as well.
We trust it will not be necessary to formally issue the writ.
Prohibition granted.